Citation Nr: 1615758	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  14-20 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left ankle and bilateral knee and hip disorders.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota that denied service connection for a low back disability.  

That rating decision also granted service connection for left ear hearing loss at noncompensably disabling, denied entitlement to service connection for right ear hearing loss, declined to reopen a previously denied claim of entitlement to service connection for a right ankle condition, and continued separate 10 percent ratings for right and left knee strain, right and left hip strain, and a healed fracture of the left ankle.  The Veteran submitted a notice of disagreement (NOD) in December 2013 with these determinations, and in June 2014 the RO issued a Statement of the Case (SOC) addressing these issues, along with the claim for service connection for a low back disability.  In a May 2015 document denoted as a SOC, the RO indicated that it had accepted medical treatment records from Northwestern Health Science University "in lieu of VA Form 9."  The only issue listed was entitlement to service connection for a low back disability.  Given that a SOC had already been issued as to this claim and the RO had found that a timely substantive appeal had been filed, it appears that the document should have been denoted as a supplemental SOC.  See 38 C.F.R. § 19.31(b) (2015) (providing that a SSOC be issued when additional pertinent evidence is received after a SOC).  Moreover, the May 2015 document did not address the other issues listed above, and the evidence does not reflect, and the Veteran does not contend, that a timely substantive appeal with regard to these issues.  Therefore, these issues are not before the Board.  38 C.F.R. §§ 20.200, 20.202 (2015).

The Veteran's claim for service connection for a low back disability had previously been denied by the Board in November 2007.  Although the RO appeared to implicitly reopen the claim and deny it on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In addition, although the issue of entitlement on a secondary basis has been raised, the disorder for which the Veteran now claims service connection is the same as that previously denied; consequently, the Board will below first address whether new and material evidence has been received to reopen the claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) ("A new theory of causation for the same disease or injury that was subject of a previously denied claim cannot be the basis of a new claim").


FINDINGS OF FACT

1.  In a November 2007 decision, the Board, denied entitlement to service connection for a low back disorder.

2.  The evidence received more than one year since the November 2007 Board decision relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran's low back disorder first manifested many years after active military service, and is not otherwise related to service or caused or aggravated by service connected knee or hip disorders. 


CONCLUSIONS OF LAW

1.  The Board's November 2007 denial of entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2015).

2.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits. New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A November 2007 Board decision denied the Veteran's claim of entitlement to service connection for a low back disorder.  That decision became final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a).  The Board's denial was based in part on the lack of evidence of a nexus between the current back disability and service.  Evidence received since the November 2007 Board decision includes the September 2013 VA examination report addressing the nature and etiology of the Veteran's low back disorder.  As this evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material.  Accordingly, the claim is reopened.

Moreover, as the RO considered the underlying service connection claim on the merits, there is no prejudice in the Board doing so as well.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).
II.  VA's Duty to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, VA's duty to notify was satisfied through a notice letter dated in September 2013 that informed the Veteran of the evidentiary requirements for direct and secondary service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Regarding the duty to assist, service treatment records and all identified post-service evidence has been associated with the claims file.  Additionally, a VA examination was performed in September 2013 that includes consideration of the Veteran's medical history and consideration of the claims file, and sets forth all pertinent findings such that the Board is able to make a fully informed decision.  For the reasons indicated below, the examination is adequate because the VA examiner supported his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, the duty to assist is satisfied.

II.  Background

The Veteran claims that service connection is warranted for low back disability as secondary to his service connected left ankle, bilateral hip and bilateral knee disabilities.  The service treatment records show that the Veteran was treated for back pain on one occasion in August 1992.  Examination of the back revealed tenderness in the area of T10 and T12.  The report concluded with an assessment of mid-low back pain.  No follow-up or further treatment of the back is shown.

The post service records document long term problems involving a lumbar spine condition resulting from a work-related injury when the Veteran lifted a copy machine.  

Private treatment records dated from October 2004 through September 2009 show the Veteran's history for treatment related to a work-related low back injury.  Specifically, a December 2004 worker's compensation examination and radiology report conducted by Dr. K.M.F. notes the Veteran's history of a work-related low back injury when lifting a copy machine.  A December 2005 treatment record reflects diagnoses to include cervical sprain/strain, lumbar sprain/strain, and lumbar radiculitis.  In the resulting report, Dr. F. noted that the Veteran's gait displayed no apparent difficulty and concluded that his condition was the result of continued pain and discomfort from a pre-existing injury that occurred at work when he was lifting a copy machine in November 1999.  Dr. F. based the opinion on the Veteran's reported history, subjective and objective findings, and radiographic examination.  The Veteran was also diagnosed with lumbar segmental dysfunction, lumber sprain/strain, and thoracic segmental dysfunction in April 2008.  See Cornerstone Family Chiropractic private treatment records.  

In October 2005, the Veteran underwent VA examination of the back.  The examiner opined that it was less likely than not that the Veteran's back condition was due to injury incurred during active military service; rather the his current back condition was attributable to a work-related injury while employed with Pitney Bowes when he injured his back in November 1999 lifting a copy machine.  In so finding, the examiner acknowledged an August 1992 STR noting the Veteran presented with low back pain noting that examination of the back did not show paresthesis of extremities, muscle spasms or bowel or bladder dysfunction, and deep tendon flexes were also within normal limits.  Additionally, the examiner discussed the following VA treatment records noting that medical evidence of record documents ongoing back problems from November 1999, the date of injury following military service: an August 2000 MRI, which identified disk protrusion and herniation in the left paracentral region of L5-S1; a January 2004 treatment record, which shows that he was injured when he twisted the wrong way; and an October 2004 private treatment record, which shows that the Veteran was examined due to his work-related injury, five years post-injury.  See private treatment record from Dr. W.M.

Private treatment records dated from December 2009 through October 2012 reflect that the Veteran was treated for a low back condition.  See Zeiszler Chiropractic Clinic private treatment records.

Private treatment records from Dr. J.L. show that in May 2013 the Veteran was treated for back pain due to a herniated disc, which the Veteran reported occurred over 20 years ago and attributed to playing football.  See Life Clinic Chiropractic private treatment records.

Private treatment records from Northwestern Health Sciences University dated from April 2014 to May 2014 show the Veteran was treated for lumbar disc herniation with radiculopathy.  An April 2014 treatment record reflects the Veteran reported that pain first began in 2002 and that he did not attribute his disc herniation to one particular traumatic event to include playing college football and enlistment in the Army, in which he reported being subjected to recurrent trauma that he attributes to low back pain.

VA treatment records dated from December 2013 through May 2015 show that the Veteran presented with back pain in March 2014, May 2014, June 2014, and July 2014, and that he was referred to Northwest Health Sciences University for chiropractic care.  X-rays of the back performed in March 2008, August 2009, and September 2013 identified mild retrolisthesis and disc herniation.  See Minneapolis VA Medical Care treatment records located in Virtual VA.

In September 2013, the Veteran was afforded multiple VA examinations to include examination of the back, examination of the left ankle, examination of the hip, and examination of the knee to determine whether his current low back condition was related to his service-connected bilateral hip, bilateral knee, and left ankle disabilities.  Upon examination of the ankle the Veteran claimed that his left ankle had gradual worsening of symptoms since his last VA examination.  According to the Veteran's report, flare-ups caused swelling which impacted his ability walk and caused him to limp.  Examination of the ankle revealed the Veteran's gait was normal with no abnormal show wear.

Upon VA examination of the back, the Veteran reported that he injured his back in 1992 building a bridge while serving in Germany.  According to the Veteran, he was lifting a heavy metal piece with three other men when one man lost his grip causing the full weight of that particular side to be supported by the Veteran.  Approximately thirty minutes thereafter he reported to medical and was placed on light duty for one month.  He reported experiencing back problems to include low back pain from that time to present.  He also reported a low back injury in March 2008 while repairing a copy machine during employment with Pitney Bowes Company.  According to the Veteran's report, his treating chiropractor advised that he has a leg discrepancy and that his ankle, hip, and knee disabilities "may be putting extra stress on his back, causing or aggravating his back condition."  According to the September 2013 VA hip examination report the Veteran has a leg length discrepancy.  

III. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection, there must be (1) a competent diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a),(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In view of the evidence of record, the Board finds that the preponderance of the evidence is against granting service connection for lumbar degenerative disc disease with herniated nucleus pulposus.  The Veteran's primary argument is that his low back disability is caused or aggravated by his service connected disabilities of the lower extremities.  Thus, the matter turns on whether the Veteran's service-connected bilateral knee, bilateral hip, and left ankle disabilities caused or aggravated his lumbar degenerative disc disease with herniated nucleus pulposus.

Here, the more persuasive medical evidence reflects that the Veteran's lumbar degenerative disc disease with herniated nucleus pulposus condition is neither caused nor aggravated by service-connected bilateral hip, bilateral knee, and left ankle disabilities.  The September 2013 VA examiner diagnosed the Veteran with low back pain syndrome with degenerative disc disease.  The examiner gave an opinion that the Veteran's low back pain syndrome with degenerative disc disease and painless left lumbar radiculopathy is less likely as not due to or aggravated by his service-connected lower extremity disabilities.  The rationale was that there is no "clear evidence from review of orthopedic literature that a lower extremity condition would cause or aggravate a spine condition unless the lower extremity condition caused a very significant change in the biomechanics of the individual's gait pattern lasting a period of years."  The examiner provided an example of "a severe, lurching-type gait or a leg length discrepancy of 5 cm or more."  Thus, his leg discrepancy was not a result of his low back disabilities mentioned above.
 
Additionally, with respect to the Veteran's report that his treating chiropractor advised that he has a leg discrepancy and that his low back condition is secondary to his service-connected ankle, hip, and knee disabilities and may be putting extra stress on his back, the September 2013 VA hip examination report notes the Veteran's leg length discrepancy.  Specifically, that his right leg was measured at 110 cm and the left as 08 cm.  However, the September 2013 VA examiner concluded that a leg length discrepancy is usually corrected after an adjustment.  The Board finds that this opinion is supported by the medical evidence, which does not reflect that the Veteran has an antalgic gait or a leg length discrepancy of 5 cm or more.    As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, he specifically addressed both causation and aggravation in his opinion.  Similarly, Dr. F. attributed the Veteran's current low back disability to his 1999 work injury based on the absence of any apparent gait difficulty and this opinion is also entitled to significant probative weight.  Id.

The Veteran has also opined that there is a relationship between his service-connected disabilities and his low back condition and reported that his treating chiropractor opined that his service connected lower extremity disabilities "may be putting extra stress on his back, causing or aggravating his back condition."  The Veteran is competent to report a contemporaneous a contemporaneous medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is also competent to opine on some medical matters.  Id. at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The reported medical opinion of the chiropractor is of little if any probative weight because the ambiguous term "may" was used in describing the potential relationship between the low back disability and the service connected disorders.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 'may or may not' is an insufficient basis for an award of service connection); Hood v. Shinseki, 23 Vet.App. 295, 298-99 (2009) (medical opinion is speculative when it uses equivocal language such as "could" or "might," without any other rationale or supporting data); Polovick v. Shinseki, 23 Vet.App. 48, 54 (2009) (doctor's statement that veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative).  Moreover, the Board finds the specific, reasoned opinions of the trained health care professionals indicating a lack of a relationship including on an aggravation basis to be of greater probative weight than the more general lay assertions of the Veteran.

Finally, there is no evidence or argument that a chronic disease of the low back manifested in service or within the one year presumptive period or that the Veteran's current low back disability is related to service.  There was a single reference in the service treatment notes indicating low back pain with physical examination showing tenderness in the area of T10 to T12.  The assessment was mid-low back pain and there was no follow up or further treatment of the back, with the first post service treatment being in November 1999 for the work-related low back injury.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a previously denied claim of entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a low back disability, to include as secondary to service-connected left ankle and bilateral knee and hip disorders, is denied.



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


